                                                                                                 Case 2:17-cv-01837-RFB-VCF Document 95 Filed 08/16/21 Page 1 of 3



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@kgelegal.com
                                                                                                  JACQUELINE A. GILBERT, ESQ.
                                                                                             3    Nevada Bar No. 10593
                                                                                                  E-mail: jackie@kgelegal.com
                                                                                             4    KIM GILBERT EBRON
                                                                                                  7625 Dean Martin Drive, Suite 110
                                                                                             5    Las Vegas, Nevada 89139
                                                                                                  Telephone: (702) 485-3300
                                                                                             6    Facsimile: (702) 485-3301
                                                                                                  Attorneys for SFR Investments Pool 1, LLC
                                                                                             7
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                             8
                                                                                                                                      DISTRICT OF NEVADA
                                                                                             9
                                                                                                 CARRINGTON MORTGAGE SERVICES, LLC, Case No.: 2:17-cv-01837-RFB-VCF
                                                                                            10
                                                                                                                       Plaintiff,
                                                                                            11   vs.
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
KIM GILBERT EBRON




                                                                                                 limited liability company; DEVONRIGE             MOTION TO REMOVE ATTORNEY
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13   HOMEOWNERS ASSOCIATION, INC.,                    FROM ELECTRONIC SERVICE LIST
                                                                                                 ANDREA KETAY,
                                                                                            14
                                                                                                                        Defendants.
                                                                                            15

                                                                                            16

                                                                                            17    TO: ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                                                            18           PLEASE TAKE NOTICE that Karen L. Hanks, Esq. and Jason G. Martinez, Esq. are no

                                                                                            19    longer associated with the law firm of KIM GILBERT EBRON. KIM GILBERT EBRON
                                                                                            20
                                                                                                  requests that Ms. Hanks and Mr. Martinez be removed from the service list.
                                                                                            21
                                                                                                  …
                                                                                            22
                                                                                                  …
                                                                                            23
                                                                                                  …
                                                                                            24

                                                                                            25    …

                                                                                            26    …
                                                                                            27    …
                                                                                            28

                                                                                                                                               -1-
                                                                                                 Case 2:17-cv-01837-RFB-VCF Document 95 Filed 08/16/21 Page 2 of 3


                                                                                                        KIM GILBERT EBRON continues to serve as counsel for SFR Investments Pool 1, LLC.
                                                                                             1
                                                                                                 All pleadings, papers, correspondence, documents and future notices in this action should
                                                                                             2

                                                                                             3   continue to be directed to Diana S. Ebron, Esq, and Jacqueline A. Gilbert, Esq.

                                                                                             4          Dated this 16th day of August, 2021.
                                                                                             5                                                       KIM GILBERT EBRON
                                                                                             6                                                       /s/Diana S. Ebron
                                                                                                                                                     DIANA S. EBRON, ESQ.
                                                                                             7                                                       Nevada Bar No. 10580
                                                                                                                                                     7625 Dean Martin Drive, Suite 110
                                                                                             8                                                       Las Vegas, Nevada 89139
                                                                                                                                                     Attorneys for SFR Investment Pool 1, LLC
                                                                                             9

                                                                                            10
                                                                                                                                                     ORDER
                                                                                            11
                                                                                                                                                     It is so ordered.
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON

                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13                                                       UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                             August 16, 2021
                                                                                            14                                                       DATE: ________________________

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19
                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                               -2-
                                                                                                 Case 2:17-cv-01837-RFB-VCF Document 95
                                                                                                                                     94 Filed 08/16/21 Page 3 of 3


                                                                                                                                CERTIFICATE OF SERVICE
                                                                                             1

                                                                                             2   I HEREBY CERTIFY that on this 16th day of August 2021, pursuant to FRCP 5, I served via the

                                                                                             3   CM-ECF electronic filing system the foregoing MOTION TO REMOVE ATTORNEY

                                                                                             4   FROM ELECTRONIC SERVICE LIST to the following parties:
                                                                                             5   Christopher Anthony                           Natalie L Winslow
                                                                                             6   Boyack Orme & Anthony                         Akerman LLP
                                                                                                 7432 W Sahara Ave                             1635 Village Center Circle, Suite 200
                                                                                             7   Suite 101                                     Las Vegas, NV 89134
                                                                                                 Las Vegas, NV 89117                           (702) 634-5000
                                                                                             8   702-562-3415                                  (702) 380-8572 (fax)
                                                                                                 702-562-3570 (fax)                            natalie.winslow@akerman.com
                                                                                             9   canthony@boyacklaw.com
                                                                                            10                                                 Ariel E. Stern
                                                                                                 Scott Robert Lachman                          Akerman LLP
                                                                                            11   Akerman LLP                                   1635 VillageCenter Circle
                                                                                                 1635 Village Center Circle, Suite 200         Suite 200
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 Las Vegas, NV 89134                           Las Vegas, NV 89134
KIM GILBERT EBRON




                                                                                                 702-634-5021                                  702-634-5000
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13
                                                                                                 scott.lachman@akerman.com                     702-380-8572 (fax)
                                                                                            14                                                 ariel.stern@akerman.com

                                                                                            15
                                                                                            16
                                                                                                                                                  /s/ Tiana Erb
                                                                                            17                                                    An employee of KIM GILBERT EBRON
                                                                                            18
                                                                                            19
                                                                                            20

                                                                                            21
                                                                                            22
                                                                                            23
                                                                                            24
                                                                                            25
                                                                                            26
                                                                                            27
                                                                                            28

                                                                                                                                            -3-
